Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Restrictions/Elections
	Applicant’s election of Group 1, without traverse, has been acknowledged.
	Thus, the restriction requirement is deemed proper and made FINAL.
	Currently, claims 1-15, 19-24, and 26-31are drawn to the elected subject matter.

Claim Objections
Claims 1 and 6 are objected to because of the following informalities:
In regards to Claim 1, Line 7, the phrase “thigh-facing portions the groin-facing portions” should be corrected to “thigh-facing portions, the groin-facing portions”. A comma is inserted.
In regards to Claim 6, Line 1, the word “planer” should be corrected to “planar”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 26-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2013/0091625 A1 (Aziz et al., hereinafter referred to as Aziz).
In regards to Claim 26, Aziz discloses a protective cup 100 (protective device 100) to protect a patient’s groin area (Abstract, protective equipment for protection of a user’s lower abdominals) while distracting the patient’s hip (the device can be used while a patient’s hip is distracted), the protective cup 100 comprising:
a housing 110 (protective cup 110) that, in use, is configured to fit over the genital region of the patient (Paragraph 0014, the protective cup 110 is arranged to be positioned over and thereby to protect the genital body parts of the user), the housing having a perimeter 118 (side edges 118); and a pair of opposing wings 130 (leg strap device 130. Composed of leg strap parts 131 and 132) extending from opposite sides of the perimeter of the housing (Paragraph 0041, the protective cup is arranged with through holes, all of which are arranged in sufficient proximity to the edges of the upper parts of the protective cup in order for the waist strap 120 and the leg strap device 130, independently of each other, to be threadable) that, in use, are configured to extend from the patient’s groin the patient’s inner thighs (Paragraph 0014, the protective cup 110 is arranged to be positioned over and thereby to protect the genital body parts of the user. Paragraph 0018, the leg strap device 130 comprises two leg strap parts 131, 132, arranged to run around one respective leg of the user each).
In regards to Claim 27, Aziz discloses the invention as claimed above.
Aziz further discloses wherein each of the wings 131, 132 (first and second legs straps 131, 132) defines an arcuate region that, in use, is configured to extend between the patient’s groin and one of the patient’s inner thighs (Paragraph 0018, strap parts 131, 132 arranged to run around one respective leg of the user each and thereby retain the protective cup 100 in a position up against the user’s body. 
In regards to Claim 28, Aziz discloses the invention as claimed above.
Aziz further discloses wherein the arcuate region is configured to be conformable relative to an anatomical transition between the patient’s groin and the patient’s inner thighs (Paragraph 0020, the engagement between the leg strap parts 131, 132 of the leg strap device 130 and the upper engagement means may be arranged in different ways, so long as the engagement serves the purpose of, via a tensional force in the leg strap device 130, pressing the protective cup 110 inwards against the user’s body. Paragraph 0022, hence, an improved fit is achieved. Paragraph 0026, such a strap 131, 132 in combination with such a slideable engagement results in that the protective cup 110 can be retained with good position and in a correct position even during very intensive and extreme motion on the part of the user).
In regards to Claim 29, Aziz discloses the invention as claimed above.
Aziz further discloses wherein the arcuate region is configured to enable redistribution of forces from the patient’s groin to the patient’s inner thighs (Paragraph 0020, the engagement between the leg strap parts 131, 132 of the leg strap device 130 and the upper engagement means may be arranged in different ways, so long as the engagement serves the purpose of, via a tensional force in the leg strap device 130, pressing the protective cup 110 inwards against the user’s body. Paragraph 0022, hence, an improved fit is achieved. Paragraph 0026, such a strap 131, 132 in combination with such a slideable engagement results in that the protective cup 110 can be retained with good position and in a correct position even during very intensive and extreme motion on the part of the user. Because the protective cup’s position is maintained via tensional forces, the arcuate region enables a redistribution of forces from the patient’s groin to the patient’s inner thighs).
In regards to Claim 30, Aziz discloses the invention as claimed above.

In regards to Claim 31, Aziz discloses the invention as claimed above.
Aziz further discloses wherein the housing 110 (protective cup 110) is more rigid than the wings 131, 132 (Paragraph 0014, the protective device comprises a protective cup 110 manufactured from a hard and wear resistant material such as rigid plastic. Paragraph 0018, strap parts 131, 132 arranged to run around one respective leg of the user each and thereby retain the protective cup 100 in a position up against the user’s body).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 6, 8-9, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 8,156,941 B1 (Simms) in view of US 2013/0199541 A1 (Sluss et al., hereinafter referred to as Sluss).
In regards to Claim 1, Simms discloses a protective pad 100 to protect a patient’s groin area while distracting the patient’s hip (Title, Heel Offloading Abductor Pillow), further disclosing the protective pad comprise a unitary body 101 (wedge-shaped pillow body 101), the unitary body 101 having one or more perimeter surfaces extending between a base region and a top region thereof (Fig 1, wherein the body 101 has multiple perimeter surfaces between a base region, at 106, and a top region, at 105), the one or more perimeter surfaces defining:
(i) opposing thigh-facing portions 104 (planar side surfaces 104) having flat or contoured areas that, in use, are configured to align with the patient’s inner thighs (Col 5, Lines 64-66, the thighs 134 of the patient’s legs 133 extend along the respective side surfaces 104 of the pillow body 101. Further illustrated in Fig 8, wherein the inner thighs are aligned with the side surfaces 104) and

Simms does not further disclose:
the protective pad defining a receiving member adapted to mate with the perineal post of a distraction table.
Sluss teaches an analogous protective pad (Title, Perineal post pad for patient lower extremity positioning systems), teaching an analogous unitary body 12 (perineal pad 12) defining a receiving member 20 (support receiving chamber 20) adapted to mate with the perineal post of a distraction table (Paragraph 0005, the patient lower extremity system may be formed from one or more perineal pads formed from a perineal pad body coupled to a distal transition section extending distally from the perineal pad body. Paragraph 0019, the support receiving chamber to be used to position a patient differently based upon the rotational position of the perineal body 18 relative to a post to which the pad 12 is attached) for the purpose of enabling the positioning of the perineal pad 12 onto a post (Paragraph 0019, the support receiving chamber 20 may be centrally positioned within the perineal pad body 18. In other embodiments, the support receiving chamber 20 may be offset within the perineal pad body 18, thereby enabling the support receiving chamber 20 to be used to position a patient differently based upon the rotational position of the perineal pad body 18 relative to a post to which the pad 12 is attached).

In regards to Claim 2, Simms in view of Sluss discloses the invention as claimed above.
Simms in view of Sluss further discloses wherein opposing thigh-facing portions 104 of the protective pad 101 are conformable relative to a shape of the patient’s inner thighs (Simms, Col 3, Lines 60-65, pillow body 101 may be a resilient, deformable, fluid-impervious material having a memory such as foam rubber. Col 4, Lines 6-10, the pair of generally flat or planar side surfaces 104 could be of any various foam types, such as those mentioned above) for the purpose of redistributing pressure away from the heels while the legs of a post-surgical hip patient are in an abducted position (Simms Col 3, Lines 44-50).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the thigh-facing portions, as disclosed by Simms in view of Sluss, to be conformable relative to a shape of the patient’s inner thighs, as taught by Simms, in order to prevent or minimize the application of support pressure to the patient’s heels (Simms, Col 3, Lines 44-50).
Examiner notes that it is known to one of ordinary skill in the art that boot or foot supporting systems are common to surgical tables (which place pressure on the heel).
In regards to Claim 3, Simms in view of Sluss discloses the invention as claimed above.
Simms in view of Sluss further discloses wherein the flat or contoured areas (area of planar side surfaces 104) are contoured differently than adjacent portions of the one or more perimeter surfaces 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the flat or contoured areas, as disclosed by Simms in view of Sluss, to be contoured differently than adjacent portions of the one or more perimeter surfaces, as taught by Simms, in order to perform different functions. The opposing thigh-facing portions abduct the legs (Simms Col 3, Lines 45-47. Col 4, Lines 4-5), and the adjacent, top surface has strap openings to attach a strap to a patient’s legs (Simms, Col 6, Lines 1-2).
In regards to Claim 6, Simms in view of Sluss discloses the invention as claimed above.
Simms in view of Sluss further discloses wherein the flat or contoured areas (area of planar side surfaces 104) define planar regions (Simms, wherein element 104 is named the planar side surfaces) for the purpose of abducting the legs via a diverging wedge (Simms, Col 3, Lines 59-62. Col 4, Lines 4-5).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the flat or contoured areas, as defined by Simms in view of Sluss, to be planar, as taught by Simms, in order to abduct the legs apart via a diverging wedge (Simms, Col 3, Lines 59-62. Col 4, Lines 4-5).
In regards to Claim 8, Simms in view of Sluss discloses the invention as claimed above.
Simms in view of Sluss further discloses wherein the groin-facing portion 105 (Simms, proximal end 105) of the protective pad is conformable relative to a shape of the patient’s groin anatomy (Simms, Col 6, Lines 52-57, the proximal cavity insert 115 can be selectively removed from the proximal cavity 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the groin-facing portion, as disclosed by Simms in view of Sluss, to be conformable relative to a shape of the patient’s groin, in order to enable urination of a male patient and provide space for perineal care (Simms, Col 6, Lines 52-57) and redistribute pressure away from the heels while the legs of a post-surgical hip patient are in an abducted position (Simms Col 3, Lines 44-50).
In regards to Claim 9, Simms in view of Sluss discloses the invention as claimed above.
Simms in view of Sluss further discloses wherein the first recess 114 (Simms, proximal cavity 114) is a vertically elongated groove which, toward the top region of the unitary body 101, tapers away from the genital region so as to allow for visualization of the genital region (Simms, Fig 1, wherein the proximal cavity 114 tapers away from the proximal portion 105 of the unitary body) for the purpose of enabling male urination, and providing space for perineal care of a patient (Simms, Col 6, Lines 52-57).
It would have been obvious for one of ordinary skill in the art before the effective filing date to modify the first recess, as disclosed by Simms in view of Sluss, to be a vertically elongated groove, as taught by Simms, in order to enable male urination and provide space for the perineal care of a patient (Simms, Col 6, Lines 52-57).
In regards to Claim 13, Simms in view of Sluss discloses the invention as claimed above.

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the unitary body, as disclosed by Simms in view of Sluss, to taper from the base region to the top region, as taught by Simms, in order to abduct the legs (Simms, Col 3, Lines 44047). Abducting the legs frees the genitalia to be more easily viewed.
In regards to Claim 15, Simms in view of Sluss discloses the invention as claimed above.
Simms in view of Sluss further discloses a strap 116 (Simms, proximal leg straps 116) configured for binding the patient’s legs or leg relative to the pad (Simms, Col 5-6, Lines 67-3, a pair of proximal leg straps 116 may be extended through the proximal strap opening 110 and around the respective thighs 134 of the patient’s legs 133, above each knee 137 and fastened) for the purpose of further maintaining the legs of a patient in an abducted position (Simms, Col 5, Lines 60-52. Further illustrated in Fig 8).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the unitary body, as disclosed by Simms in view of Sluss, to further comprise a strap, as taught by Simms, in order to further maintain the legs of a patient in an abducted position (Simms, Col 5, Lines 60-52. Further illustrated in Fig 8).

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over US 8,156,941 B1 (Simms) in view of US 2013/0199541 A1 (Sluss), and further in view of US 2009/0229056 A1 (Edinger).
In regards to Claim 4, Simms in view of Sluss discloses the invention as claimed above.
Simms in view of Sluss does not further disclose:
wherein the flat or contoured areas define concave regions that, in use, are configured for conforming with a tubular shape of the patients’ inner thighs.
Edinger teaches an analogous protective pad (Title, Hip Abduction Pillow), further teaching an analogous flat or contoured areas 18 (concave sides 18) define concave regions that, in use, are configured for confirming with a tubular shape of the patients’ inner thighs (Paragraph 0014, the hip abduction pillow further comprises two concave sides to accommodate the legs of said individual) for the purpose of providing additional stability and support (Paragraph 0014).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the flat or contoured areas, as taught by Simms in view of Sluss, to define concave regions, as taught by Edinger, in order to accommodate the legs of said individual) for the purpose of providing additional stability and support (Edinger, Paragraph 0014).
In regards to Claim 5, Simms in view of Sluss discloses the invention as claimed above.
Simms in view of Sluss does not further disclose:
wherein the flat or contoured areas define horizontally elongated grooves on opposite sides of the unitary body.
Edinger teaches an analogous protective pad (Title, Hip Abduction Pillow), further teaching an analogous flat or contoured areas 18 (concave sides 18) define horizontally elongated grooves on opposite sides of the unitary body 10 (hip abductor pillow 10) (Paragraph 0014, the hip abduction pillow further comprises two concave sides to accommodate the legs of said individual. The concave sides are horizontally elongated on opposite sides, as seen in Figs 2-5) for the purpose of providing additional stability and support (Paragraph 0014).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the flat or contoured areas, as taught by Simms in view of Sluss, to define horizontally elongated grooves on opposite sides of the unitary body, as taught by Edinger, in order to accommodate the legs .

Claims 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US 8,156,941 B1 (Simms) in view of US 2013/0199541 A1 (Sluss), and further in view of US 6,182,314 B1 (Frydman).
In regards to Claim 7, Simms in view of Sluss discloses the invention as claimed above.
Simms in view of Sluss does not further disclose:
Wherein the flat or contoured areas are generally parallel to one another.
Frydman teaches an analogous protective pad (Abstract, the pillow includes leg clasps for securely engaging the inner thighs of an individual), further teaching analogous flat or contoured areas 40, 42 (C-shaped channels 40 and 42) are generally parallel to each other (Figs 1 and 2, wherein the contoured areas are generally parallel, taking overall slope over the length of the unitary body 20. Col 5, Lines 30-45, wherein plane tangents T1 and T2 are tangent to the uppermost and lowermost part of the arcs of curvature) for the purpose of providing structure of the resilient fingers for clasping the thighs of the user (Col 5, Lines 42-43).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the flat or contoured areas, as disclosed by Simms in view of Sluss, to be generally parallel to one another, as taught by Frydman, in order to provide structure and allow the clasping of thighs of the user (Frydman, Col 5, Lines 35-45).
In regards to Claim 12, Simms in view of Sluss discloses the invention as claimed above.
Simms in view of Sluss does not further disclose:
wherein the one or more perimeter surfaces further define arcuate transition regions between the recess of the groin-facing portion and the flat or contoured areas of the opposing thigh-facing portions.

Although Frydman does not disclose a groin-facing portion, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the recess of the groin-facing portion and the flat or contoured areas, as disclosed by Simms in view of Sluss, to define an arcuate transition region, as taught by Frydman, in order to clasp (and further secure) the genitals and resist the rotation of the genitals should be patient’s thigh positions be adjusted.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over US 8,156,941 B1 (Simms) in view of US 2013/0199541 A1 (Sluss), and further in view of US 4,372,299 (Fixel).
In regards to Claim 10, Simms in view of Sluss discloses the invention as claimed above.
Simms in view of Sluss does not further disclose:
wherein the one or more perimeter surfaces further define a second recess on a side of the unitary body opposite from the first recess, the second recess being dimensioned differently than the first recess so as to enable fitting over a smaller or larger genital region that the first recess, during use thereof.
Fixel teaches an analogous protective pad (Abstract, an improved abduction pillow is disclosed for post-surgical immobilization of a patient’s hips and legs), further teaching wherein analogous one or more perimeter surfaces (Fig 1 and 2, the surfaces in which the protective pad abuts the patient. That is, apex 11 and the sides of the device where line 6-6 meets the exterior of the protective pad) further 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the unitary body, as disclosed by Simms in view of Sluss, to include a second recess, as disclosed by Fixel, in order to store an alternative wedge for replacement if the first wedge becomes soiled or otherwise unsuitable for continued use (Fixel, Col 4, Lines 11-15).
Simms in view of Sluss and Fixel does not further disclose:
 the second recess being dimensioned differently than the first recess so as to enable fitting over a smaller or larger genital region than the first recess, during use thereof.
However, Simms in view of Sluss and Fixel discloses “Similar spare wedges may be positioned within other unused areas of pillow 10” (Fixel, Col 4, Lines 15-16). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the wedges, as disclosed by Simms in view of Sluss and Fixel, to enable fitting over a smaller or larger genital region, as taught by Fixel, in order to accommodate patients of different genital sizes.
In regards to Claim 11, Simms in view of Sluss and Fixel discloses the invention as claimed above.
Simms in view of Sluss and Fixel does not further explicitly disclose:
wherein the first recess is configured for use with a male patient and the second recess is configured for use with a female patient.
.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over US 8,156,941 B1 (Simms) in view of US 2013/0199541 A1 (Sluss), and further in view of US 2004/0260299 A1 (Fu Kong et al., hereinafter referred to as Fu Kong).
In regards to Claim 14, Simms in view of Sluss discloses the invention as claimed above.
Simms in view of Sluss does not further disclose:
wherein the receiving member of the protective pad is configured to mate with the peritoneal post via an engaging portion on the peritoneal post.
Fu Kong teaches an analogous protective pad (Title, Device and method for providing a lateralization effect), further teaching an analogous protective pad 1 (lateralization device 1) has an analogous receiving member 28 (interference fittings 28) configured to mate with an analogous peritoneal post 10 (supporting member 10) via an engaging portion 14 (extension portion 14) on the peritoneal post (Paragraph 0020, the supporting member 10 of the lateralization device 1 can be formed in various manners to support and/or mount the lateralization member 20 on a support frame) for the purpose of mounting the device onto a medical support frame, such as on a fracture table (Paragraph 0019).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the receiving member, as disclosed by Simms in view of Sluss, to be configured to mate with the peritoneal post via an engaging portion, as taught by Fu Kong, in order to mount the device onto a medical support frame, such as on a fracture table (Fu Kong, Paragraph 0019).

Claims 19-24 are rejected under 35 U.S.C. 103 as being unpatentable over US 8,156,941 B1 (Simms) in view of US 2004/0260299 A1 (Fu Kong), US 2013/0091625 A1 (Aziz), and US 4,433,678 (Spann).
In regards to Claim 19, Simms discloses a system for protecting a patient’s groin area while distracting the patient’s hip (Title, Heel Offloading Abductor Pillow), the system comprising:
a protective pad 100 comprising a unitary body 101 (wedge-shaped pillow body 101), the unitary body having one or more perimeter surfaces extending between a base region 106 (distal region 106) and a top region 105 (proximal region 105) thereof, the one or more perimeter surfaces defining:
(i) opposing thigh-facing portions 104 (planar side surfaces 104) having flat or contoured areas that, in use, are configured to align with the patient’s inner thighs (Col 5, Lines 64-66, the thighs 134 of the patient’s legs 133 extend along the respective side surfaces 104 of the pillow body 101. Further illustrated in Fig 8, wherein the inner thighs are aligned with the side surfaces 104) and
(ii) a groin-facing portion 105 (proximal end 105) extending between the opposing thigh-facing portions (Col 4, Lines 4-6, a pair of generally flat or planar side surfaces 104 which diverge from a proximal end 105 to a distal end 106) including a first recess 114 (proximal cavity 114) (Col 4, Lines 7-11, a proximal cavity 114 may extend into the proximal end 105 of the pillow body 101) that, in use, is configured to fit over a genital region of the patient (Col 6, Lines 52-57, the proximal cavity insert 115 can be selectively removed from the proximal cavity 114 in the proximal cavity insert 114 of the pillow body 101 to enable urination of a male patient 132 through the proximal cavity 114, as deemed necessary. The proximal cavity 114 may also provide space for perineal care of the patient 132).
Simms does not further disclose:
the protective pad defining a receiving member adapted to mate with the perineal post of a distraction table;
and a protective cup including
(i) a housing that, in use, is configured to fit over the genital region of the patient, the housing having a perimeter, and
(ii) a pair of opposing wings extending from opposite sides of the perimeter of the housing that, in use, are configured to extend from the patient’s groin to the patient’s inner thighs; wherein the recess of the pad is configured to fit over the housing of the protective cup thereby also fitting over the genital region of the patient.
Fu Kong teaches an analogous protective pad (Title, Device and method for providing a lateralization effect), further teaching a receiving member 28 (interference fittings 28) adapted to mate with the perineal post 10 (supporting member 10) of a distraction table (Paragraph 0019, a lateralization member 20 can be provided to be supported and mounted on the supporting member 10. Paragraph 0006, the lateralization effect can be used to position the hip and the femur in a desired relationship during a hip arthroscopy) for the purpose of mounting the device onto a medical support frame, such as on a fracture table (Paragraph 0019).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the protecting pad, as disclosed by Simms, to define a receiving member adapted to mate with the perineal post of a distraction table, as taught by Fu Kong, in order to mount the device onto a medical support frame, such as on a fracture table (Fu Kong, Paragraph 0019).
Simms in view of Fu Kong does not further disclose:
a protective cup including
(i) a housing that, in use, is configured to fit over the genital region of the patient, the housing having a perimeter, and
(ii) a pair of opposing wings extending from opposite sides of the perimeter of the housing that, in use, are configured to extend from the patient’s groin to the patient’s inner thighs; wherein the recess of the pad is configured to fit over the housing of the protective cup thereby also fitting over the genital region of the patient.
Aziz further teaches an analogous system for protecting a patient’s groin area (Abstract, protective equipment for protection of a user’s lower abdominals), further teaching a protective cup 100 (protective device 100) including
(i) a housing 110 (protective cup 110) that, in use, is configured to fit over the genital region of the patient (Paragraph 0014, the protective cup 110 is arranged to be positioned over and thereby to protect the genital body parts of the user), the housing having a perimeter 118 (side edges 118), and
(ii) a pair of opposing wings 130 (leg strap device 130. Composed of leg strap parts 131 and 132) extending from opposite sides of the perimeter of the housing (Paragraph 0041, the protective cup is arranged with through holes, all of which are arranged in sufficient proximity to the edges of the upper parts of the protective cup in order for the waist strap 120 and the leg strap device 130, independently of each other, to be threadable) that, in use, are configured to extend from the patient’s groin the patient’s inner thighs (Paragraph 0014, the protective cup 110 is arranged to be positioned over and thereby to protect the genital body parts of the user. Paragraph 0018, the leg strap device 130 comprises two leg strap parts 131, 132, arranged to run around one respective leg of the user each) for the purpose of protecting the lower abdominals of the user (Paragraph 0010).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system for protecting a patient’s groin, as taught by Simms in view of Fu Kong, to include a protective cup, as taught by Aziz, in order to further protect the genitals of the patient (Aziz, Paragraph 0010).
Simms in view of Fu Kong and Aziz does not explicitly further disclose:
wherein the recess of the pad is configured to fit over the housing of the protective cup thereby also fitting over the genital region of the patient.

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system, as disclosed by Simms in view of Fu Kong and Aziz, to incorporate the housing of the protective pad to fit over the recess of the pad, as taught by Spann, in order to have a disposable part of the system. This reduces spoilage of the main body portion for certain types of orthopedic surgery where drainage is more pronounced, and facilitates reuse of the wedge body as well as routing and insertion of attendant tubing and apparatus (Spann, Col 3, Lines 35-40).
In regards to Claim 20, Simms in view of Fu Kong, Aziz, and Spann discloses the invention as claimed above.
Simms in view of Fu Kong, Aziz, and Spann further discloses wherein each of the wings 131, 132 (Aziz, first and second legs straps 131, 132) defines an arcuate region that, in use, is configured to extend between the patient’s groin and one of the patient’s inner thighs (Aziz, Paragraph 0018, strap parts 131, 132 arranged to run around one respective leg of the user each and thereby retain the protective cup 100 in a position up against the user’s body. Examiner notes that because the strap parts run around a leg, which is tubular, the wings are therefore arcuate) for the purpose of positioning and retaining the protective cup 100 in a position up against the user’s body (Aziz, Paragraph 0018).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the wings, as disclosed by Simms in view of Fu Kong, Aziz, and Spann, to define an arcuate region, as taught by Aziz, in order to position and retain the protective cup in a position up against the user’s body (Aziz, Paragraph 0018).
In regards to Claim 21, Simms in view of Fu Kong, Aziz, and Spann discloses the invention as claimed above.
Simms in view of Fu Kong, Aziz, and Spann further discloses wherein the arcuate region is configured to be conformable relative to an anatomical transition between the patient’s groin and the patient’s inner thighs (Aziz, Paragraph 0020, the engagement between the leg strap parts 131, 132 of the leg strap device 130 and the upper engagement means may be arranged in different ways, so long as the engagement serves the purpose of, via a tensional force in the leg strap device 130, pressing the protective cup 110 inwards against the user’s body. Paragraph 0022, hence, an improved fit is achieved. Paragraph 0026, such a strap 131, 132 in combination with such a slideable engagement results in that the protective cup 110 can be retained with good position and in a correct position even during very intensive and extreme motion on the part of the user) for the purpose of retaining a good and correct position of the protective cup even during very intensive and extreme motion on the part of the user (Aziz, Paragraph 0026).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the arcuate region, as disclosed by Simms in view of Fu Kong, Aziz, and Spann, to be conformable relative to an anatomical transition between the patient’s groin and inner thigh, as taught by Aziz, in order to ensure a good and correct position of the protective cup (Aziz, Paragraph 0026), even if position changes while on the surgical table.
In regards to Claim 22, Simms in view of Fu Kong, Aziz, and Spann discloses the invention as claimed above.
Simms in view of Fu Kong, Aziz, and Spann further discloses wherein the arcuate region is configured to enable redistribution of forces from the patient’s groin to the patient’s inner thighs (Aziz, Paragraph 0020, the engagement between the leg strap parts 131, 132 of the leg strap device 130 and the upper engagement means may be arranged in different ways, so long as the engagement serves the 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the arcuate region, as disclosed by Simms in view of Fu Kong, Aziz, and Spann, redistribute force from the patient’s groin to the patient’s thighs, as taught by Aziz, in order to ensure a good and correct position of the protective cup (Aziz, Paragraph 0026), even if position changes while on the surgical table.
In regards to Claim 23, Simms in view of Fu Kong, Aziz, and Spann discloses the invention as claimed above.
Simms in view of Fu Kong, Aziz, and Spann further discloses wherein each of the wings 131, 132 defines a concave region that, in use, is configured for conforming with a tubular shape of the patients’ inner thighs (Aziz, Paragraph 0018, strap parts 131, 132 arranged to run around one respective leg of the user each and thereby retain the protective cup 100 in a position up against the user’s body. Examiner notes that because the strap parts run around a leg, which is tubular, the wings are therefore concave) for the purpose of positioning and retaining the protective cup 100 in a position up against the user’s body (Aziz, Paragraph 0018).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the wings, as disclosed by Simms in view of Fu Kong, Aziz, and Spann, to define a concave region, 
In regards to Claim 24, Simms in view of Fu Kong, Aziz, and Spann discloses the invention as claimed above.
Simms in view of Fu Kong, Aziz, and Spann further discloses wherein the housing 110 (protective cup 110) is more rigid than the wings 131, 132 (Aziz, Paragraph 0014, the protective device comprises a protective cup 110 manufactured from a hard and wear resistant material such as rigid plastic. Paragraph 0018, strap parts 131, 132 arranged to run around one respective leg of the user each and thereby retain the protective cup 100 in a position up against the user’s body) for the purpose of protecting the user’s genitals and keeping the cup in position (Aziz, Paragraph 0003).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the protective cup, as disclosed by Simms in view of Fu Kong, Aziz, and Spann, to have the housing be more rigid than the wings, as taught by Aziz, in order to protect the user’s genitals and keep the cup in position (Aziz, Paragraph 0003).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM TSAI KAO whose telephone number is (571)272-5913.  The examiner can normally be reached on Monday - Friday 7:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/W.T.K./Examiner, Art Unit 3786                                                                                                                                                                                                        5 February 2021


/RACHAEL E BREDEFELD/Supervisory Patent Examiner, Art Unit 3786